Citation Nr: 0402581	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  94-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John M. Wolfe, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970, and again from August 1970 to April 1971.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, among other things, found that 
new and material evidence had not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for bilateral hearing loss.  As such, the denial 
of benefits was continued.  

The Board first considered this matter in May 2000 and 
determined that new and material evidence had not been 
submitted.  The veteran appealed that decision and in April 
2001, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's May 2000 decision and remanded 
the issue here on appeal for readjudication under the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)].  

Upon remand to the Board, the provisions of the VCAA were 
considered and deemed to have been satisfied by VA.  
Accordingly, the Board rendered a decision in September 2002 
finding that all notice and duty to assist requirements of 
the VCAA had been satisfied, that new and material evidence 
had not been submitted to reopen the previously denied claim 
of entitlement to service connection for bilateral hearing 
loss, and that the claim remained denied.  The veteran 
appealed this decision and in March 2003 the Court vacated 
the Board's September 2002 decision and remanded the issue 
here on appeal so that VA could comply with the notice 
requirements of the VCAA as set forth in the Court's decision 
in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such, this matter is properly before the Board for appellate 
review.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) was signed during 
the course of the veteran's appeal.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  See Quartuccio, 
supra.  

The motion granted by the Court in March 2003 specified that 
VA did not properly satisfy its duty to notify the claimant 
because nowhere in the processing of the appellant's claim 
did it specifically detail the allocation of the burdens of 
obtaining necessary evidence.  Unfortunately, the Board does 
not have the authority to cure the procedural defect 
presented in this case.  See generally Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As such, this matter must be remanded to 
the RO so that proper notice may be given to the veteran and 
any additional development deemed necessary to assist the 
veteran in substantiating his claim may be performed.

Therefore, this matter is REMANDED for the following action:

1.  The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
his claim and given an opportunity to 
supply additional evidence and/or 
argument, and identify additional 
evidence for VA to obtain.  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  When the development requested has 
been completed, the issue on appeal 
should again be reviewed by the RO on the 
basis of any additional evidence 
obtained.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




